Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 7 and 14 are allowable because the prior art fail to teach or render obvious to the claim limitation: “the frequency resource used to send data and the frequency resource used to receive data belong to a same frequency band, the frequency resource used to send data and the frequency resource used to receive data are differentiated based on frequencies in the time unit, the frequency band is a segment of continuous frequency resources in frequency domain, the first indication information indicates a ratio of a bandwidth of the frequency resource used to send data in the time unit to a bandwidth of the frequency resource used to receive data in the time unit, the first indication information indicates frequency domain location information of the frequency resource used to send data and frequency domain location information of the frequency resource used to receive data, and the frequency domain location information comprises at least one of: information indicating a lowest frequency of the frequency resource used to send data, information indicating a lowest frequency of the frequency resource used to receive data, or information indicating a highest frequency of the frequency resource used to receive data.”


ZHANG US 20090249153 A1 in para. [0015] teaches indicating a first downlink/uplink resource allocation ratio. However, the prior art fails to teach the claim limitation cited above.

Guan et al. US 20110267996 A1 in para. [0077] teaches uplink/downlink bandwidth information includes at least one of the following: the number or proportion of uplink sub-frame and downlink sub-frame in the manner of Time Division Duplex (TDD for short). However, the prior art fails to teach the claim limitation cited above.

Liu et al. US 20150009873 A1 in para. [0092] teaches uplink resource and three downlink resources are included in the two TDD timeslots, that is, the 1:3 ratio of uplink to downlink resources is met. However, the prior art fails to teach the claim limitation cited above.

Lee et al. US 20150271790 A1 in para. [0010] teaches include a ratio value of an uplink cell bandwidth and a downlink cell bandwidth. However, the prior art fails to teach the claim limitation cited above.

Altay et al. US 20190223023 A1 in para. [0013] teaches a user-group profile includes: percentage/ratio of uplink and downlink RAN resource blocks. However, the prior art fails to teach the claim limitation cited above.


Therefore, claims 1-2, 4-5,7-8, 10-11, 13-15, 17-18 and 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUTCHUNG CHU/Primary Examiner, Art Unit 2468